DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2018/0236975 A1), and further in view of Gordon (US 2018/0224849 A1).
Regarding claims 1 and 11, Myers discloses a method and system, comprising: 
capturing a first image by a camera of a vehicle at a pickup location (via camera 102, Para. 17); 
identifying a user account comprising determining first facial features from the first image, and comparing the first facial features to stored facial features associated with the user account (via identifying a passenger by comparison, wherein passenger is assigned a unique number, Para. 17-18, 25).
Myers fails to disclose adding a first number of luggage items to the user account comprising detecting in the first image a person associated with the first facial features, and detecting in the first image the first number of luggage items associated with the person.
Gordon teaches identifying a passenger of a vehicle and identifying a number of luggage items associated with the passenger and alerting the passenger if the passenger left an item in the vehicle (Abstract, Para. 46, 56, 72, 80).
From the teachings of Gordon, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers to include adding a first number of luggage items to the user account comprising detecting in the first image a person associated with the first facial features, and detecting in the first image the first number of luggage items associated with the person in order to keep track of items associated with the person, thereby prevent loss of items associated with the person.
Regarding claims 2, 12, Myers and Gordon disclose capturing a second image by the camera of the vehicle at a dropoff location; identifying the user account comprising determining second facial features from the second image; and comparing the second facial features to stored facial features associated with the user account; and subtracting a second number of luggage items from the user account comprising detecting in the second image a person associated with the second facial features, and detecting in the second image the second number of luggage items associated with the person (via camera to determine objects left behind by a user recognized, see Para. 52, 72, 77-78 of Gordon).
Regarding claims 6, 17, Myers and Gordon disclose determining a left number of luggage items as the first number of luggage items minus the second number of luggage items (via passenger leaving the possession, Para. 78 of Gordon).
Regarding claim 10, 16, Myers and Gordon disclose wherein the detecting steps are performed by an object detection module that comprises an object localization algorithm and an image classification algorithm (via algorithms for luggage assessment and association, Para. 28, 56).
Regarding claim 15, Myers discloses a database comprising a plurality of user accounts, wherein each of the user accounts includes stored facial features (via passengers information stored database to allow passenger identification based on facial recognition, Para. 21, 23, 25).
Regarding claim 18, Myers and Gordon disclose sending a notification if the left number of luggage items is greater than zero (sending the passenger a text message letting the passenger know that he/she left his/her possession, Para. 80 of Gordon).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Gordon, and further in view of Outwater (US 2015/0166009 A1).
Regarding claim 3, Myers and Gordon fail to disclose capturing a third image by a camera of a mobile device and determining the stored facial features from the third image.
Outwater teaches a system including a mobile device to capture images and determining stored facial features from the images (There can be a simple smartphone holder (not shown) on the dashboard, to hold smartphone 11 in position while it intermittently takes images of the occupants from the front center of the vehicle looking back into the cabin. Capture of facial images and facial recognition processing are not required for the roster system of the present invention to work, but when added, provide additional information about the driver, and passenger(s), Para. 41).
From the teachings of Outwater, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers and Gordon to include capturing a third image by a camera of a mobile device and determining the stored facial features from the third image in order to improve identification of user by using additional devices.
Claim(s) 4, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Gordon, and further in view of Lubeck (US 2018/0268712).
Regarding claims 4, 13, Myers teaches autonomous taxicabs to pick up and drop off passengers based on request from passengers (Para. 15). But fails to disclose a ride request from a mobile device, the ride request including the pickup location and the dropoff location.
Lubeck teaches a system to receive a ride request from a mobile device, the ride request including the pickup location and the dropoff location (via request from cell phone including location and destination, Para. 29).
From the teachings of Lubeck, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers and Gordon to include a ride request from a mobile device, the ride request including the pickup location and the dropoff location as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Regarding claims 5, 14, the combination of Myers, Gordon and Lubeck discloses the claimed invention, wherein Myers teaches wherein the ride request further comprises a plurality of user accounts associated with the ride request, and wherein each of the user accounts comprises stored facial features and the user account is identified from the plurality of user accounts (the vehicle may request and receive a passenger profile including identification photographs of the intended passengers or requesting passengers, Para. 15).
Claim(s) 7-9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Gordon, and further in view of Daub (US 2018/0227393).
Regarding claim 7, Myers and Gordon disclose sending a notification if the left number of luggage items is greater than zero (sending the passenger a text message letting the passenger know that he/she left his/her possession, Para. 80 of Gordon).
But Myers and Gordon fail to specifically disclose the notification is sent to a mobile device.
Daub teaches a notification can be sent to a mobile device (via users of the system can be automatically notified via a notification displayed on their client device 140 of a new lost item reported in range of their position, Par. 21).
From the teachings of Daub, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers and Gordon to include the notification is sent to a mobile device in order to send notifications to devices frequently carried by the person. 
Regarding claims 8 and 19, the combination of Myers and Gordon fail to disclose a system to return lost items include providing a notification comprising a request for a selection of a method of retrieval of the lost item
Daub teaches a system to return lost items include providing a notification comprising a request for a selection of a method of retrieval of the lost item (Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers, Gordon and Daub to include the notification comprises a request for a selection of a method of retrieval in order improve user convenience. 
Regarding claim 9, Daub teaches wherein the method of retrieval comprises at least one of delivery by a delivery vehicle and storage in a locker structure (For example, a menu of options can include leaving the item at a specific location, arrange a meeting to return the item to the owner, and/or schedule a delivery to have the item delivered to the user, Para. 32).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers in view of Gordon, and further in view of High (US 2017/0236092 A1).
Regarding claim 20, Myers and Gordon fail to disclose a delivery vehicle; and a locker system associated with the delivery vehicle, wherein the locker system includes a locker that is configured to be unlocked with a code.
High teaches a system including a delivery vehicle; and a locker system associated with the delivery vehicle, wherein the locker system includes a locker that is configured to be unlocked with a code (Para. 25).
From the teachings of High, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Myers and Gordon to include a delivery vehicle; and a locker system associated with the delivery vehicle, wherein the locker system includes a locker that is configured to be unlocked with a code in order to allow delivery of lost items to a user, thereby improve user convenience. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689